Motion Granted; Abatement Order filed October 26, 2017




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00790-CV
                                  ____________

       JBRICE HOLDINGS LLC AND 231 W. TRIOAKS LANE, AN
       INDIVIDUAL SERIES OF JBRICE HOLDINGS, L.L.C, Appellants

                                        V.

    WILCREST WALK TOWNHOMES ASSOCIATION, INC., Appellee


                     On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-38805

                            ABATEMENT ORDER

      Appellants appeal the trial court’s judgment signed September 26, 2017.
Appellants filed a motion to stay the appeals until disposition of the petition for
review in cause number 16-1005, Tarr v. Timberwood Park Owners Ass’n, Inc. The
motion is granted.

      The appeal is abated and removed from this court’s active docket. The appeal
will be reinstated after disposition of petition for review in cause number 16-1005
in the Texas Supreme Court. Appellants further requested that any motions
addressing security be exempted from this court’s abatement order. The court will
consider an appropriate motion to reinstate the appeal filed by either party for the
purpose of reviewing the trial court’s post-judgment orders, or the court may
reinstate the appeal on its own motion.

      It is so ORDERED.

                                             PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jewell.